DETAILED ACTION
1)
          Applicant’s election without traverse of invention I, drawn on claims 1-24, in the reply filed on 8/15/2022, is acknowledged.
Claims 25-31, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 1-24, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention. 
Claims 1, 16: the term PVC is unclear since how the PVC value is measured is not indicated.   Also, the value of the critical PVC (CPVC) is not defined.
Claims 1, 16, are unclear since the nature and amounts of the pigment is not indicated.
Claim 1: the phrase “when applied to the substrate and dried to form a barrier layer, has a Pigment Volume Concentration (PVC) that is below a Critical Pigment Volume Concentration (CPVC) of the barrier coating, providing a continuous three- dimensional film of the binder system” is conditional and renders the claim indefinite. 
Claims 13, 14: the term TMA is unclear.
                                                                                                                                       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-24, are rejected under 35 U.S.C. 103 as being unpatentable over   Gane et al. (US 2013/0209708).
           Claims 1, 3, 12, 16: Gane discloses a paper product.  The paper product includes a substrate (claims 1, 2) and on at least one side of the substrate, a continuous layer of a barrier coating.  The  barrier coating includes a binder system.  The binder system includes a latex and a natural binder (claims 1, 9, 10) and a pigment (claims     1, 4).  The absorptive layer reads on the barrier layer.  A topcoat is located on the absorptive or barrier layer (claims 1, 12, 14).
            A Pigment Volume Concentration (PVC) and a Critical Pigment Volume Concentration (CPVC) are physical properties and not structures.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
           Claim 2: the invention is disclosed per claim 1, above.  A topcoat is located on the absorptive or barrier layer (claims 1, 12, 14).
           Claim 4: the invention is disclosed per claim 1, above.  The amount of barrier coating in relationship to pigment is disclosed ([0022]-[0024]).
           Claim 5: the invention is disclosed per claim 1, above.  The paper product exhibiting repulpability is not a structural aspect of the paper product that would structurally differentiate over the cited prior art.  
           Claims 6, 17-19: the invention is disclosed per claim 1, 16, above.  Pigment that includes fine clay and calcium carbonate are disclosed ([0022], [0070]-[0072]).  It would have been obvious to optimize the amount of fine pigment to coarse pigment to obtain desired pigment quality.
           Claims 7-8, 15, 23, 24: the invention is disclosed per claim 1, 16, above.   It would have been obvious to one skilled in the art to include a calendered precoat between the substrate and the barrier layer to provide improved binding of the layers.  It would have been obvious that the pigment in the precoat to be optimized in shape in size to provide improved binding.
           Claim 9: the invention is disclosed per claim 1, above.  The paper product is free of fluorocarbon. 
           Claim 10: the invention is disclosed per claim 1, above.  The binder includes polyvinyl alcohol (claim 10, 14).  It would have been obvious to one skilled in the art that the amount of polyvinyl alcohol be optimized in order to obtain optimum binding.
           Claim 11: the invention is disclosed per claim 1, above.   It would have been obvious to one skilled in the art to include calcium stearate in the binder system in order to improve binding of the layers.
            Claims 13, 14: the invention is disclosed per claim 1, above.  The paper product storage modulus on the TMA curve of the latex is not an aspect that would structurally differentiate over the cited prior art.  
            Claims 20-22: the invention is disclosed per claim 16, above.  Top coat includes latex, natural binder, starch (claims 1, 10, 14, [0122]). 

Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748